Citation Nr: 1704824	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-28 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, from January 15, 2008 to July 11, 2009; and a rating in excess of 10 percent since July 12, 2009.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1965 to August 1969.  He was awarded the Combat Action Ribbon and a Navy Achievement Medal with a "V" Device for service in the Vietnam War.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran's claim for bilateral hearing loss and assigned a noncompensable (i.e., 0 percent) rating, effective from January 15, 2008.  The Veteran appealed for a compensable initial rating for bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  In August 2009, the RO increased the rating of the Veteran s bilateral hearing loss to 10 percent, effective from July 13, 2009, the date of a VA audiological evaluation.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Veteran testified at a Board videoconference hearing in December 2014, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

On the basis of testimony received at the Board hearing, the undersigned VLJ remanded this case in March 2015 to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The appeal has been returned to the Board, and is now ready for adjudication. 


FINDINGS OF FACT

1.  From January 15, 2008 (date of service connection) to July 11, 2009, the Veteran demonstrated hearing loss of level I bilaterally.  

2.  From July 12, 2009 (date of VA audiological evaluation), the Veteran demonstrated hearing loss, at worst, of level V in the right ear and level IV in the left ear.


CONCLUSIONS OF LAW

1.  From January 15, 2008 to July 11, 2009, the criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2016).

2.  From July 12, 2009 to the present, the criteria are not met for rating higher than 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14; 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records, and Social Security Administration disability medical records have been obtained.  Additionally, the Veteran testified at a Board hearing.  

On the basis of testimony received at the Board hearing, the undersigned VLJ remanded this case in March 2015 to the Agency of Original Jurisdiction (AOJ) for an additional VA audiological examination.  In turn, the AOJ arranged for another VA audiological examination in May 2015, which the Board finds to be adequate, as discussed below.  The Board is therefore satisfied there was substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Notably, the Veteran has repeatedly objected to the accuracy and adequacy of VA audiological examinations conducted during this appeal, and in turn, he has been scheduled for five (5) separate audiological evaluations during the pendency of his appeal.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of these examination reports, the Board observes that the respective examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  All of the examiners utilized audiometric testing and Maryland CNC speech recognition scores, per VA requirements for rating hearing loss claims at 38 C.F.R. 4.85.  Overall, the Board concludes that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  38 U.S.C.A. § 5103A.




II.  Higher Initial Ratings for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected bilateral hearing loss has been assigned an initial noncompensable rating (0 percent) under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, for hearing impairment.  Under § 4.85, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions for alternatively rating an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, are not applicable here.  This requires that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, see 38 C.F.R. § 4.86(a); or the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, see 38 C.F.R. § 4.86(a).

At the outset, the Board has considered the Veteran's personal assertions in support of his claim.  At his hearing, the Veteran testified that he has had difficulty with hearing conversations with his wife such that she complains she's talking to him and he does not respond, and he must listen to the television at increasingly higher volumes.  Board Hearing Transcript, at 15.  He maintained that that his hearing loss is so severe that he has difficulty with hearing conversations even with his hearing aids "cranked up."  Board Hearing Transcript, at 17.

The Board observes that decreased hearing acuity is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran is clearly competent to relate experiencing diminished hearing acuity.  Nonetheless, he is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds and speech communication scores.  38 C.F.R. § 4.85.  

A.  January 15, 2008 (Date of Service Connection) to July 11, 2009:
Initial Compensable Rating

In this period of the appeal, the overall evidence of record does not support the Veteran's claim for a compensable rating.  

The Veteran underwent a private audiological evaluation at Hearing & Diagnostic Centers on August 28, 2007.  The Board reviews the hearing loss testing results from this evaluation, as it is proximate to the instant period of appeal, starting when service connection was established, on January 15, 2008.  The results of the private audiologic evaluation from the private August 2007 audiometric testing are in graphical form, but are clear and the Board may review them.  See, again, Kelly, 7 Vet. App. at 471.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
40
45
50
46
LEFT
65
35
50
55
51

The average puretone thresholds were thus 46 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  On review, the Board sees that it does not appear sufficient for VA rating purposes, respecting whether it was conducted by a State-licensed audiologist and whether it includes a controlled speech discrimination test per Maryland CNC word test standards.  38 C.F.R. § 4.85 (a).  Arguendo that the August 2007 private evaluation is sufficient for rating purposes, applying the results to Table VI yields values of only Level I hearing impairment for both ears, which warrants a 0 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.

The Veteran's April 2008 VA examination tested puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
45 
50
35
50
45
LEFT
60
35
50
60
51

The average puretone threshold was 45 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 96 percent bilaterally.  Applying the results to Table VI yields values of only Level I hearing impairment for both ears, which warrants a 0 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the April 2008 VA examiner noted that the Veteran has difficulty understanding speech.  

Unfortunately, as noted, the application of the results of audiometric testing is mechanical in nature, and the evidence in this initial period does not support the assignment of a compensable rating.  See 38 C.F.R. § 4.85.  Lastly, there is no basis to further stage the disability rating.  

B.  July 12, 2009 (Date of VA Audiological Examination) to Present

Turning to the second staged period, the results of the VA audiological examination on July 12, 2009 reflected an increased level of severity in the Veteran's bilateral hearing loss disability.  The Veteran's July 2009 VA examination tested puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
40
45
45
45
LEFT
50
35
40
60
46

The average puretone threshold was 45 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) that had significantly worsened from the prior period of the appeal, to 60 percent in the right ear and 80 percent in the left ear.  Applying the results to Table VI yields values of Level V hearing impairment in the right ear and Level III in the left ear, which warranted an increased disability rating of 10 percent under Table VII.  See 38 C.F.R. § 4.85.

The Veteran's August 2010 VA examination tested puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
60
35
45
50
48
LEFT
60
35
50
55
50

The average puretone threshold was 48 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list), at worst, of 84 percent in the right ear and 76 percent in left ear.  Applying the results to Table VI yields values of Level II hearing impairment in the right ear and Level IV in the left ear, which warrants only a 0 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.

The November 2011 VA examination tested puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
60
45
40
55
50
LEFT
65
35
45
65
52

The average puretone threshold was 50 decibels in the right ear and 52 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 92 percent bilaterally.  Applying the results to Table VI yields values of Level I hearing impairment for both ears, which warrants only a 0 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.

The May 2015 VA examination tested puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
60
45
45
45
49
LEFT
70
45
55
65
59

The average puretone threshold was 49 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 74 percent in the right ear and 84 percent in the left ear.  Applying the results to Table VI yields values of Level IV hearing impairment for the right ear and Level III in the left ear, which warrants a 10 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.

The Board notes that the worst values, under Table VI, during this period of appeal were Level IV in both the right and left ears, and when applied to Table VII, still yield only a 10 percent disabling level of hearing.  See 38 C.F.R. § 4.85.

Regarding functional effects of his bilateral hearing loss, the July 2009 VA examiner noted that the Veteran has difficulty communicating.  The November 2011 VA examiner noted the Veteran's reported impact that he cannot hear words spoken beyond 3 feet away, and he listens to the television very loudly when not wearing hearing aids.  The November 2011 and May 2015 examiners both noted he has trouble hearing conversations without hearing aids.  See Martinak, 21 Vet. App. at 455.  

Overall, then, the probative evidence does not demonstrate that the Veteran's bilateral hearing loss is sufficiently severe to warrant a rating higher than 10 percent, at any point during this period of the appeal.  As such, there is no basis to further stage the disability.  The appeal is denied.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations are neither unusual nor exceptional.  As such, his hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent, to include a compensable rating earlier than 
July 12, 2009, for bilateral hearing loss is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


